Detailed Office Action

1.	This communication is in response to Applicants filed Arguments and Remarks dated on (01/11/2019) where a (3) month Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Acknowledgments
	
3.        Upon entry original entry, claims (1 -33) appear pending on this application, of which claims (1, 15, 29, 30, 31, 32, and 33) are the seven (7) independent claims on record. 

3.1.	The submitted Drawings on date (12/11/2019) has been accepted and considered under the 37 CFR 1.121 (d). 

3.2.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                                                 Interview

4.	Examiner provided this Interview (dated on 04/26/2022 and Follow-up on 05/03/2020), in accordance with MPEP § 713.04, wherein a restriction requirement issue discussed under the 35 U.S.C. 121 provision. See attached Interview Summary for more details.

4.1.	Although no agreement was reached, the undersigned thanks Applicant’s representative (atty. Harrison, James R.No: 40,401) for the cooperation on how to possibly advance prosecution. Should you have any questions or concerns regarding the case, you can reach me at phone Number: 571-270-1168 or Email me at: luis.perez-fuentes@uspto.gov

                  Election/Restriction 

5.	A restriction to one of the following inventions is required under 35 U.S.C. 121:

5.1.	The MPEP §803 sets forth the criteria for restriction between patentably distinct inventions as following; 
(A) the inventions must be independent (see MPEP §802.01, §806.04, §808.01) or distinct as claimed  (see also MPEP §806.05-806.05 (i)); 
(B) there must be a serious burden on Examiner if restriction is not required (see also MPEP §803.02, §806.04(a), §806.04(i), §808.01(a) and §808.02).  

5.2.	Two independent groups were defined in the restrictions; 

Group 1 - independent claims (1, 29 and 31) and the associated dependencies, directed to a codec ecosystem where rate distortion cost criterion is determined and considered; allocated under CPC: H04N19/567. 

Group 2 - independent claims (15, 30 and 32) and the associated dependencies, directed to a codec ecosystem where MV indexation is determined; allocated under CPC: H04N19/51. 

      
        CONCLUSIONS

6.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-1168. The fax/phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (IN USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.